GILBERT, J.:
Upon well established principles of equity, all profit resulting from the purchase made by the defendants, inures to the benefit of the plaintiff. Whitney and Trott were precluded by the duty which they owed to the plaintiff, from purchasing on their own account: and the interest of Jerauld is affected by the same disability, because the purchase was a joint one, and he is charged as having been privy to the circumstances which invalidate the transaction. The reasons given in the opinion delivered at Special Term *23are quite satisfactory on tbis point, and the rule on this subject is too familiar to justify discussion here.
The relief afforded by the decree may not be precisely adapted to the case, but as no objection to that has been raised on either side, the judgment will be affirmed with costs. A clause may be inserted in the judgment of affirmance, giving to the defendants a reasonable time to pay the money directed to be paid by them, and the same will be settled by Gilbebt, J., on ten days’ notice.
Present — MulliN, P. J., Smith and Gilbebt, JJ.
Judgment affirmed, with costs.